Citation Nr: 1703882	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  03-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left knee scars residual to shell fragment wound (SFW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2003 rating decision in which the RO, inter alia, continued a noncompensable (0 percent) rating for left knee scars, residuals of SFW.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003. 

In his October 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a February 2006 letter, the RO informed the Veteran that he was scheduled for a videoconference hearing in March 2006.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

In July 2006, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a November 2007 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In August 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  After completing the requested development, the AMC continued to deny l of the claim (as reflected in a February 2016 SSOC), and returned this matter to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  The Veteran's service-connected left knee scars residual to SFW measure no more than 0.15 square centimeters (cm.), have not been shown to be unstable or painful on examination, or to cause limitation of motion or function.

3,  The schedular criteria are adequate to rate the left knee SFW scars at all pertinent points, and no claim of unemployability due to the scars has been raised. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected left knee scars residual to SFW are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59 (2016); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805 (for claims filed prior to 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2004 post-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An October 2006 letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  While the letters were provided after the May 2003 rating decision, the AOJ readjudicated the claim in November 2007.  As such, the Board finds that the failure to provide timely VCAA notice was harmless error and did not prejudice the Veteran.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records; and April 2003, March 2004, January 2007, and February 2016 VA examination reports and opinions.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As indicated above, in August 2011, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain all outstanding records of evaluation of and/or treatment for the Veteran's left knee from the Pittsburgh VA Healthcare System, which were associated with the claims file in June 2013, October 2015, and February 2016; send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that was not currently of record, which was sent in October 2015; and schedule the Veteran for a new VA scar examination, which was completed in February 2016.
 
In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Service connection has been established for left knee scars, residuals of SFW, currently rated as noncompensable under 38 C.F.R. § 4.118, DC 7805.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes that two amendments were made to the criteria for rating skin disabilities, including scars, effective August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2012)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim in September 2002, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria; no such request has been made in this case.  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision.

Under the rating criteria in effect from August 2002 to October 2008, a 10 percent rating is warranted for scars covering an area of 144 square inches (929 sq. cm.) or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

An April 2003 VA examination report documents a 1-cm., well-healed laceration superior and proximal to the Veteran's patella, with no underlying mass or foreign body detected on palpation.  Range of motion of the left knee was flexion to 140 degrees and extension to zero degrees.  The examiner opined that there was no articular damage caused by any scarring, and x-rays indicated no deep shrapnel injury to his left thigh or knee region.

A March 2004 VA examination report indicates four 0.5-cm. by 0.25-cm. superficial scars that the Veteran reported were from shrapnel to the knee area.  Range of motion was flexion to 120 degrees and extension to 0 degrees.  There was no gross deformity, and no underlying tissue damage or articular damage.

A January 2007 VA examination report reflects a stable knee joint and two 0.5-cm superficial, "very hard to visualize" scars of the anterior knee.  The examiner noted that the scars' skin color was the same as the surrounding skin; and that there was no keloid formation, no tissue loss, no adherence to underlying tissue, no ulceration, and no breakdown of the scars.  The examiner concluded that the scars were stable and not painful; and that there was no joint involvement from the scars.  Specifically, he found that the scars did not restrict the motion of the knee joint itself "at all."  Range of motion was flexion to 100 degrees with pain at the end of the motion, and extension to zero with pain behind the knee.  The examiner diagnosed the Veteran with two 0.5-cm. circular, hard to visualize, superficial scars, that were stable with no residuals, and which did not affect the motion of the knee or cause any joint involvement.

A February 2016 VA examination report documents a flat scar on the medial aspect of left knee adjacent to patella, that the Veteran indicated was the "shrapnel scar."  The examiner noted that the scar was well-healed and faded, flat, smooth, nontender, and did not adhere to underlying structures.  He also noted an unrelated scar related to the Veteran's 2010 left total knee replacement, which was well-healed and extended above and below the left knee; and was smooth, nontender, and did not adhere to underlying structures.  He found that the left knee SFW scar was not painful and stable.  He described the scar as a superficial, non-linear scar measuring 0.5-cm. by 0.30-cm., with a total area of approximately 0.15 square cm.

A February 2016 addendum opinion indicates that the left knee SFW scar was non-tender and smooth, and did not impact Veteran's ability to ambulate or cause limitation of motion or function of the left knee.  The examiner also opined that the Veteran was not "in any way limited by the shrapnel scar to left knee that occurred in [the] 1960s," and "that in fact, the Veteran had maintained an active lifestyle following separation from military service."  The examiner stated that the Veteran was capable of obtaining and maintaining employment without restriction or limitation due to his left knee SFW scar. 

Upon review of the evidence of record, the Board finds that a compensable rating for left knee scars residual to SFW is not warranted.

As noted, the evidence shows that the scars measure no more than 0.15 square cm. and are not shown to cause limited motion or function.  Therefore, a compensable rating under DC 7801 or 7802 is not warranted.  The Board also finds that the medical evidence does not support assignment of a compensable rating under any other diagnostic code pertaining to scars.  There is no medical evidence indicating that the scars were unstable or painful on examination.  Therefore, DCs 7803 and 7804 are not for application.  The Board has considered the left knee SFW scars under DC 7805, for limitation of function of the affected part; as indicated however, the scars have not been shown to result in any limitation of motion or function in the left knee.  The scars also have not been shown to result involve any other factor(s) warranting evaluation under any provision(s) of VA's rating schedule,


Additionally, the Board finds that at no point pertinent to the September 30, 2002, claim for increased rating have the Veteran's left knee SFW scars been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee scars, residuals of SFW, as the rating schedule fully contemplates the described symptomatology for his disability, including loss of power, weakness, fatigue-pain, and impairment of function.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the schedular criteria.  There is no medical indication or argument that the applicable criteria are inadequate to rate the left knee SFW scars disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016)..

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Board notes that during the April 2003 VA examination, the Veteran stated that his left knee pain limited his ability to work; and in March 2004, he reported that he was currently on Workmen's Compensation for almost three years due to a left shoulder rotator cuff injury, and was receiving Social Security Disability since December 2003.  However, there is no evidence or argument that the Veteran's service-connected left knee SFW scars, alone, have actually or effectively rendered the Veteran unemployable.   Notably, the February 2016 VA examiner found that the Veteran was capable of obtaining and maintaining employment without restriction or limitation due to his left knee SFW scars.  Under these circumstances, the Board finds that a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left knee SFW wound scars, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's left knee SFW scars at any point pertinent to the current claim for increase.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for left knee scars residual to SFW is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


